           Case 1:21-mc-00010-ER Document 3 Filed 01/15/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF NEW YORK



UNIT ED ST ATES OF AMERICA,
      Plaintiff,

                       v.                            Case No. 1:21-mc-00010
                                                     (Originally Civil Action No. 145-364)
T HE HERT Z CORPORAT ION
       Defendant.



                      ORDER TERMINATING FINAL JUDGMENT


       T he Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


       ORDERED, ADJUDGED, AND DECREED:
       T hat said final judgment is hereby terminated.




Dated: January 15, 2021
                                                      United States District Court Judge
                                                      Southern District of New York
